     Case 2:20-cv-00447-TLN-AC Document 36 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSEPH ABAD; AUSTEN BROWN,                            Case No. 2:20-cv-00447-TLN-AC
12
                                           Plaintiffs, ORDER APPROVING THE JOINT
13                                                     REVISED PROPOSED DISCOVERY
                    v.                                 AND SCHEDULING PLAN
14
                                                           Judge: The Honorable Troy L. Nunley
15   CHARLTON BONHAM, in his official
     capacity as Director of the California
16   Department of Fish and Wildlife; XAVIER
     BECERRA, in his official capacity as Attorney
17   General of the State of California,

18                                       Defendants.

19

20                                                   ORDER

21          Upon the stipulation of the parties seeking an order to revise the Joint Discovery and

22   Scheduling Plan in this case [Doc. No. 15], and good cause appearing therefore:

23          1.    It is HEREBY ORDERED that the Joint Revised Proposed Discovery and

24   Scheduling Plan filed by the parties on December 16, 2020 [Doc. No. 33], is APPROVED.

25          2.    The parties have agreed to the following deadlines and, if further modifications are

26   necessary, the parties will present the Court with another stipulation and proposed order:

27

28
                                                       1
     ORDER APPROVING THE JOINT REVISED PROPOSED DISCOVERY AND SCHEDULING PLAN (Case No.
                                                                   2:20-cv-00447-TLN-AC)
     Case 2:20-cv-00447-TLN-AC Document 36 Filed 12/22/20 Page 2 of 2


 1
     January 10, 2022           All non-expert discovery complete
 2
     March 11, 2022             Deadline to designate expert witnesses
 3
     April 11, 2022             Deadline to designate supplemental expert witnesses
 4
     30 days prior to           Deadline for serving any supplemental discovery
 5
     dispositive motion
 6
     hearing date
 7
     July 8, 2022               Deadline for filing dispositive motions
 8

 9
          IT IS SO ORDERED:
10

11   Dated: December 22, 2020
12                                                      Troy L. Nunley
                                                        United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
     ORDER APPROVING THE JOINT REVISED PROPOSED DISCOVERY AND SCHEDULING PLAN (Case No.
                                                                   2:20-cv-00447-TLN-AC)
